      Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 1 of 29



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS
___________________________________
                                    )
ALISA S. PATE,                      )
                                    )
                    Plaintiff,      )
                                    )         Civil Action
v.                                  )         No. 19-cv-11594-PBS
                                    )
ANDREW M. SAUL,                     )
                                    )
Commissioner of the                 )
Social Security Administration,1    )
                                    )
                    Defendant.      )
___________________________________)

                         MEMORANDUM AND ORDER

                             June 11, 2020

Saris, D.J.

     Plaintiff Alisa Pate brings this action under 42 U.S.C. §§

405(g) for judicial review of a final decision denying her

applications for Supplemental Security Income. She claims that

the Administrative Law Judge (“ALJ”) erred by basing his

conclusions on a lay interpretation of the medical record and by

failing to consider vocational expert testimony submitted by the

Plaintiff.




1Andrew   M. Saul has been substituted pursuant to Fed. R. Civ. P.

25(d) for Nancy A. Berryhill, the former Acting Commissioner of

the Social Security Administration.

                                    1
      Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 2 of 29



     For the following reasons, the Court ALLOWS Plaintiff’s

motion for an order remanding the decision of the Commissioner

(Dkt. No. 14) and DENIES Defendant’s motion for an order

affirming the Commissioner’s decision (Dkt. No. 19).

                          FACTUAL BACKGROUND

     The following facts are taken from the administrative

record. (Dkt. No. 12).

I.   Medical History

     Plaintiff suffered a head injury in or around 1985 at

the age of twenty-three when she was thrown from a vehicle.

She spent the following year in a rehabilitation facility.

Following the accident, her memory declined and she began

having seizures.

     Physicians at Southcoast Health System’s Brain and

Spine Center (“Southcoast Brain and Spine”) believe

Plaintiff’s head injury caused her seizures, which were

managed with medication. Around September 2012, Plaintiff

received a brain MRI scan at Southcoast Brain and Spine

which showed posttraumatic brain changes.

     From November 2012 to September 2014, Plaintiff was

seen by Randy Caplan, DO at Southcoast Physicians Network

(“Southcoast Physicians”) primarily for anxiety,

depression, and seizure disorder. Dr. Caplan prescribed

Plaintiff several medications for anxiety and depression.

                                    2
      Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 3 of 29



On November 13, 2012, Dr. Caplan described that Plaintiff’s

depression and anxiety were “under good control with

medication.” Dkt. No. 12-7 at 71. In 2013, Plaintiff experienced

increased anxiety and depression. In April 2013, Dr. Caplan

noted she “feels more anxious lately,” and she complained of

anxiety attacks. Id. at 69. In June 2013, Plaintiff was “[s]till

anxious.” Id. at 63.

    In August 2013, Dr. Caplan assessed Plaintiff for anxiety

and depression and noted her symptoms had improved with

medication. In November 2013, Dr. Caplan described Plaintiff as

experiencing “[c]hronic anxiety and depression,” and wrote that

with daily use of Paxil, the Plaintiff’s “relat[ed] anxiety

decreased but mood [was] often depressed.” Id. at 53. Her

cognitive exam was “grossly normal.” Id.

    On December 2, 2013, a physician at Southcoast Brain and

Spine noted that Plaintiff experienced some increased

“fatigue/forgetfulness” but did not report weakness. Id. at 84.

    On December 17, 2013, Plaintiff saw Dr. Caplan, who noted

Plaintiff was taking Trileptal to prevent seizures was feeling

“well transitioning from Paxil to Zoloft for anxiety &

depression.” Id. at 51. Plaintiff stated she suffered from

depression but denied feeling weakness, dizziness, or recent

seizures. Dr. Caplan described the Plaintiff’s psychiatric state

as follows: “Chronic excessive worry for [greater than] 6

                                    3
      Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 4 of 29



months. Chronic fear of being unable to cope. Restless.

Nervous. Chronic sleep disturbance; controlled with use of

medication. Chronically poor concentration ... Less

participation in hobbies & social activities (enjoyment)

than in the past. Low or depressed mood.” Id. Dr. Caplan

described the Plaintiff’s examination as “gait normal,

alert and oriented, cognitive exam grossly normal . . .

speech clear,” yet Plaintiff also was “anxious appearing,

[with] poor concentration” and Plaintiff’s recollection was

“poor.” Id. at 52.

    Plaintiff described improved symptoms from January

2014 through the beginning of June 2014. On January 16,

2014, Dr. Caplan determined Plaintiff had an “improved mood

and less anxiety on sertraline. Denies side effects.

Sleeping better.” Id. at 47. Dr. Caplan also noted that

Plaintiff “ha[d] res[p]onded nicely” to her treatment for

depression. Id. The general examination showed Plaintiff

“in no acute distress” and a “good mood.” Id.

    In March 2014, Dr. Caplan noted “no recent seizures.”

Id. at 45. On May 19, 2014, Dr. Caplan noted that Plaintiff

“[d]enies any seizures.” Id. at 43. The physician also

noted Plaintiff’s depression was “improved,” anxiety

“improved” and seizure disorder was “currently stable.” Id.



                                    4
      Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 5 of 29



at 43-44. On June 11, 2014, Dr. Caplan stated Plaintiff

“currently feels well. Denies complaints.” Id. at 39.

    On June 30, 2014, Dr. Caplan described “an episode where

[Plaintiff] was driving to the grocery store and she forgot

where she was and how to get there.” Id. at 37. Dr. Caplan

reasoned it was “possible she may have had some seizure

activity.” Id. She was asked not to drive. Id.

    In July 2014, Plaintiff received an EEG to assess seizure-

like activity after the driving incident. The EEG revealed

“normal waking, drowsing, and sleeping,” but the test provider

noted that it did “not exclude the clinical diagnosis of

seizures or epilepsy.” Id.

    On August 16, 2014, Plaintiff was admitted to the hospital

after experiencing “abnormal gait” and “falling over without

provocation.” Id. at 33. Plaintiff experienced a “[n]ew onset

unsteady gait [and] weakness.” Id. at 7. A CT scan of

Plaintiff’s head showed a white matter disease possibly related

to her prior traumatic injury.

    On August 18, 2014, Plaintiff received a brain MRI at

Southcoast Health System, and Dr. Gregory Hurlock noted a

history of unsteady gait, dizziness, and frequent falls. Dr.

Hurlock concluded the MRI showed “[n]onspecific white matter

changes, likely represent[ing] sequela of chronic



                                    5
      Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 6 of 29



microangiopathy, similar to” results seen a test performed

on Plaintiff in 2012. Id. at 6.

    Upon discharge, on August 18, 2014, Dr. Caplan

diagnosed Plaintiff with chronic “[g]ait disorder, likely

due to alcohol use in the past with Dilantin use as well.”

Id. at 115.

    In September 2014, Plaintiff saw Dr. Caplan for a

follow up. Dr. Caplan noted Plaintiff was “in no acute

distress,” with “good mood.” Id. at 33-34.        Her gait

abnormality had “resolved” and her seizure disorder was

“stable.” Id. at 34.

    Between 2014 and 2018, Plaintiff’s condition devolved,

though Plaintiff occasionally reported improved symptoms.

In April 2016, Plaintiff’s EEG test results were abnormal.

In October 2016, a nurse practitioner described Plaintiff

as “manic” during a physical exam. Dkt. No. 12-14 at 16. In

January 2017, the same nurse practitioner described

Plaintiff’s mood and behavior as normal. However, in July

2017, Dr. Anna Somerto wrote Plaintiff’s memory was

“worsening over time” and that “difficulty concentrating.”

Id. at 27. Plaintiff was advised multiple times to seek

treatment for alcohol abuse. In April 2018, Plaintiff

denied having anxiety, depression, or memory loss.



                                    6
        Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 7 of 29



    In May and September 2018, John Dorn, Psy.D., examined the

Plaintiff to produce a diagnostic testing report. Dr. Dorn

administered the psychological testing, including the Wechsler

Adult Intelligence Scale. Dr. Dorn diagnosed Plaintiff with

major depression, generalized anxiety disorder, history of

traumatic brain injury, mild neurocognitive disorder, seizure

disorder, alcohol use disorder, unspecified dementia, and

unspecified attention deficit hyperactivity disorder.

  II.    Medical Opinions

    A. Dr. Roland Einhorn

    On September 22, 2014, Dr. Roland Einhorn completed a

physical residual functional capacity assessment of the

Plaintiff. Dr. Einhorn found that Plaintiff could occasionally

lift or carry 20 pounds, frequently lift 10 pounds, stand or

walk for a total of four hours, and sit about six hours in an

eight-hour workday. Dr. Einhorn determined she could never climb

ladders or scaffolds but could frequently stoop and occasionally

climb ramps or stairs, balance, crouch or crawl. He determined

she should avoid all exposure to hazardous machinery or heights.

Dr. Einhorn concluded that Plaintiff could “perform personal

care, prepare meals, perform light household chores, shop in

stores and ambulate using a walker despite her impairments.”

Dkt. No. 12-3 at 12.

    B. Dr. William Alexander

                                      7
      Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 8 of 29



    On November 26, 2014, Dr. William Alexander found

there was insufficient evidence to complete a mental

residual functional capacity assessment of the Plaintiff.

Dr. Alexander determined Plaintiff to have several severe

impairments, including major motor seizures, affective

disorders, anxiety, organic mental disorder, and alcohol

abuse disorder.

C. Dr. Mark Sokol

    Dr. Mark Sokol was referred by the Disability

Determination Services to perform a consultative

examination of Plaintiff on November 23, 2014.

    Dr. Sokol determined Plaintiff’s demeanor to be

“cooperative” and responsive, and her motor behavior to be

normal. Dkt. No. 12-7 at 125. He reported her “[t]hought

processes are extremely tangential. Her speech was fluent

and rapid.” Id. He further determined she was depressed and

anxious, and her attention and concentration were impaired.

Her ability to recall recent, immediate, and past events

was impaired. When asked, Plaintiff could recall “six

digits forwards and two backwards. She spell[ed] ‘world’

backwards correctly.” Id. Dr. Sokol noted:

    She was administered a Folstein Mini-Mental Status
    examination on which she score[d] 21 of 30 possible
    points. She did not know what county we were in. She
    lost three points on Serial Sevens. She recalls one of
    three words after a five-minute delay. She is not able

                                    8
      Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 9 of 29



    to correctly repeat, “No ifs, ands, or buts.” When asked
    to take a paper with her right hand, she reached out
    with both hands and took it simultaneously with both.
    Her design copy was incorrect.

Id. Dr. Sokol assessed the Plaintiff’s intellectual functioning

to be in the average range but noted this was based on clinical

impressions rather than formal intelligence testing. Dr. Sokol

also noted that Plaintiff’s “insights into her own dynamics are

poor. Her judgment is fair.” Id.

    Dr. Sokol concluded Plaintiff “could not function

independently” in part because of her memory impairment. Id. at

126. He recommended further intelligence and memory testing. Dr.

Sokol further concluded that Plaintiff would “require an

adaptive and supportive work environment,” that her social

skills “would impair her ability to work with co-workers,

supervisors, and the general public,” and she could not “learn

[with] ordinary training.” Id. Finally, he determined she “seems

to do well with crystallized learning but learning new tasks

would be difficult to impossible, I suspect.” Id.

    Dr. Sokol diagnosed Plaintiff with mild to moderate major

depressive disorder without psychotic symptoms, generalized

anxiety disorder, cognitive disorder not otherwise specified

(NOS), and amnestic disorder NOS. Dr. Sokol determined

Plaintiff’s global assessment functioning (GAF) to be 50. A GAF




                                    9
     Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 10 of 29



score of 50 indicates a serious impairment in occupational

functioning.

    D. Opinion of Augusta Rosenthal, LCSW

    On April 15, 2016, Augusta Rosenthal, a licensed

clinical social worker treating Plaintiff with weekly

counseling, completed a mental residual functioning

capacity questionnaire. Rosenthal concluded Plaintiff would

be unable to meet competitive standards in maintaining

attention for two hours, working in coordination with

others without being unduly distracted, performing at a

consistent pace without an unreasonable number and length

of rest periods, getting along with co-workers without

unduly distracting them or exhibiting behavioral extremes,

or traveling in unfamiliar places.

    Ms. Rosenthal also concluded that Plaintiff would be

“seriously limited, but not precluded” from remembering

work-like procedures, understanding and remembering very

short and simple instructions, completing a normal workday

and workweek without interruptions from psychologically

based symptoms, dealing with normal work stress, taking

appropriate precautions from hazards, or using public

transportation. Dkt. No. 12-7 at 131-32.




                                   10
        Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 11 of 29



                            PROCEDURAL HISTORY

  I.      Application

       On July 21, 2014, Plaintiff filed an application for

disability insurance benefits based on several medical

conditions including depression, anxiety, bipolar disorder,

chronic neck pain, a heart attack, skin cancer, and “seizures:

grand mal epilepsy, memory loss, brain damage.” Dkt. No. 12-2 at

97-98. Plaintiff’s alleged onset date was January 1, 2014. Due

to her prior work history, Plaintiff was eligible to receive

disability benefits for a disability established on or before

June 30, 2014. See Dkt. 12-9 at 14; see also 42 U.S.C. §§

416(i), 423(c).

       On November 26, 2014, Plaintiff’s application for Social

Security disability insurance was denied because Plaintiff did

not show she was disabled before the date she was last insured,

or covered, for the benefits. On April 3, 2015, Plaintiff’s

claim was also denied upon reconsideration.

  II.     2016 Hearing and Decision

       Plaintiff received a hearing before an Administrative Law

Judge (“ALJ”) in May 2016. The ALJ denied Plaintiff’s

application in June 2016, concluding that Plaintiff’s last date

of eligibility for disability benefits was June 30, 2014 and

that Plaintiff was not disabled before that date.



                                      11
     Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 12 of 29



    The ALJ determined Plaintiff had several severe

impairments between January 1, 2014 and June 30, 2014,

namely seizure disorder, depression, anxiety, cognitive

disorder, and alcohol abuse. However, the ALJ found the

impairments did not equal the severity of the listed

impairments in 20 C.F.R. Part 4, Subpart P, Appendix 1. The

ALJ also found Plaintiff could perform “less than the full

range of light work,” but that jobs existed in significant

numbers in the national economy that the claimant could

have performed. Dkt. No. 12-2 at 26, 35. On June 5, 2017,

the Appeals Council denied Plaintiff’s request for review

of the ALJ’s determination.

    Plaintiff then filed suit in this Court requesting

reversal and remand of the ALJ’s decision. The Commission

assented with instructions for the ALJ to reevaluate the

medical opinion evidence. The District Court remanded the

case in March 2018.

III. 2018 Hearing

    Plaintiff received a second hearing before an ALJ in

August 2018. At the hearing, Plaintiff acknowledged that

she could read and write, count change, do simple

mathematics, read the news, watch television, and make

decisions. Plaintiff also testified that she cooks big

meals, vacuums, and accompanies her partner in grocery

                                   12
     Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 13 of 29



shopping. Plaintiff testified that she could sit or stand but

had fidgeting and balance problems.

    Plaintiff testified that the conditions that prevented her

from working in 2014 included seizures, memory impairments, and

depression. Plaintiff specified that she could not learn how to

use a register when she tried to work as a waitress. She stated

she could not work in club promotions because she could not

travel and “could probably never work in an office.” Dkt. No.

12-9 at 68. Plaintiff also stated that she would soon begin

making calls for a political campaign.

    Plaintiff also testified that she “walk[s] around in a

daze” and “is very energetic” but has “problems sitting.” Id. at

54-55. She stated she could not watch a movie from beginning to

end and has problems understanding instructions and getting

along with others. When she reads the news, she has to read

materials several times to understand them. She also testified

she cannot walk straight because of balance problems. If she

does go grocery shopping alone, Plaintiff will often forget her

bags inside the store. Plaintiff does not take herself to

medical appointments.

    A. Vocational Expert Testimony

    Vocational expert Albert Sabella testified, in response to

a hypothetical posed by the ALJ, that an individual with

Plaintiff’s mental and physical limitations could not perform

                                   13
     Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 14 of 29



Plaintiff’s past relevant work. Sabella stated that

Plaintiff’s standing or walking limitation to four out of

eight hours in a day did not “quite meet the full

definition of light work.” Id. at 73. As a result, he

determined that Plaintiff could perform “selective light

work.” Id.

    Sabella stated that because Plaintiff could stand or

walk only four out of eight hours a day, the available

national and regional jobs available should be cut in half.

Sabella then testified that Plaintiff could work

“assembling electrical accessories,” as a “sealing machine

operator,” or “inspecting plastic products.” Id. Sabella

explained that his job estimates primarily came from the

Standard Occupational Classification System, supplemented

with other sources such as population surveys from the

Department of Labor. He further testified on cross-

examination that his reduction based on the standing and

walking limitation was based on his “experience . . . in my

own private practice and hearing testimony here at numerous

Social Security disability cases.” Id. at 79.

    B. Meuse Affidavit

    Following the August 2018 hearing, Plaintiff submitted

an affidavit from vocational expert David Meuse. Meuse

challenged Sabella’s testimony on three grounds. First,

                                   14
        Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 15 of 29



Meuse objected to Sabella’s failure to properly account for

Plaintiff’s limitation on standing or walking no more than

four hours in a day. Second, Meuse opined that the job numbers

offered by Sabella were unsupportable. Third, Meuse stated that

the electrical assembler and inspector jobs identified by

Sabella now require increased skill levels. Consequently, Meuse

opined that a worker limited to simple tasks would not be able

to perform those jobs.

  IV.     ALJ Determination

    On October 30, 2018, the ALJ denied Plaintiff’s claim. The

ALJ first determined Plaintiff’s date last insured to be June

30, 2014. The ALJ then performed the five-step analysis required

for Social Security determinations.

    At step one, the ALJ found the claimant did not engage in

substantial gainful activity between her onset date, January 1,

2014, through her date last insured. At step two, the ALJ found

Plaintiff to have the following severe impairments: “seizure

disorder, depression, anxiety, a mild cognitive disorder and

alcohol abuse.” Dkt. No. 12-9 at 16.

    At step three, the ALJ determined these impairments did not

equal the severity of an impairment listed in 20 C.F.R Part 404,

Subpart P, Appendix 1. The ALJ assessed Plaintiff’s physical and

mental residual functional capacity, including the following:



                                      15
     Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 16 of 29



    The claimant could understand, remember and carry out
    simple instructions. She could perform simple, routine
    and repetitive tasks over an eight-hour workday within
    a normal break schedule. The claimant could not perform
    time-pressured tasks, such that the individual was
    limited to goal-oriented work, not time sensitive strict
    production quotas. She could make simple work-related
    decisions. The claimant could occasionally interact with
    supervisors and co-workers, in that she could work in
    the presence of co-workers and engage in appropriate
    occasional social interactions, but could not work in
    the context of a work team where work-related
    interactions with co-workers and supervisors is constant
    and/or physically close. She could interact with the
    public on an occasional basis, provided interaction
    requires no more than exchange of non-personal work-
    related information or handoff of products or materials.
    The claimant could tolerate simple routine changes in a
    work setting.

Id. at 19. The ALJ determined that during the relevant period,

Plaintiff’s seizure disorder was well controlled, and her

cognitive and memory deficits were “not disabling” and were “in

the setting of alcohol abuse.” Id. at 21. The ALJ summarized

Plaintiff’s medical visits in the relevant period.

    The ALJ afforded “great weight” to the medical

consultants’ opinions regarding Plaintiff’s physical

limitations, but “little weight” to opinions regarding

Plaintiff’s mental limitations. Id. at 22-23.

    The ALJ gave only “partial weight” to Dr. Sokol’s

opinion, dated November 2014, because (1) Dr. Sokol’s

opinion that the claimant would have difficulty learning

new tasks was undermined by Plaintiff’s hearing testimony

regarding her ability to cook, drive, handle finances, and

                                   16
      Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 17 of 29



use the internet, (2) several of Dr. Sokol’s conclusions were

vague, (3) the opinion was conducted several months after the

relevant time period, and (4) Dr. Sokol’s global assessment of

functioning of 50 was inconsistent with medical records from the

relevant period which indicated that Plaintiff’s symptoms

improved with treatment and that Plaintiff had normal mental

status examinations. Id.

      Finally, the ALJ gave little weight to the opinion of

Augusta Rosenthal because she began treating Plaintiff in

February 2016 and because a licensed social worker is not a

medical source.

      The ALJ then proceeded to step four and determined

Plaintiff could not perform past relevant work. At step five,

the ALJ determined that jobs existed in the national economy in

significant numbers that Plaintiff could have performed.

      The ALJ also determined that the Meuse affidavit submitted

by the Plaintiff after the hearing was not persuasive. The ALJ

explained that the “claimant’s vocational expert was retained

for the purpose of supporting a claim for disability and he was

not present at hearing and subject to examination.” Id. at 14.

The ALJ concluded that Sabella was “certified as an expert by

the SSA and relie[d] on his experience and skill to provide job

numbers based on sources he ha[d] determined to be reliable.”

Id.

                                    17
     Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 18 of 29



     The Appeals Counsel declined to reconsider the case.

                           LEGAL STANDARDS

I.   Statutory and Regulatory Framework
     Under the Social Security Act, a claimant seeking benefits

generally must demonstrate that she is “insured,” or covered

under the Act based on her prior work history. 42 U.S.C. §

423(a)(1)(A); id. § 423(c)(1). The claimant must then prove that

she is unable “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment . . . for a continuous period of not less than twelve

months.” Id. §§ 423(d)(1)(A), 1382c(a)(3)(A). To meet this

definition, a person must have a severe impairment that renders

her unable to do her past relevant work “or any other

substantial gainful work that exists in the national economy.”

20 C.F.R. § 416.905(a).

     ALJs employ a five-step sequential evaluation process to

assess a claim for disability benefits. See id.

§§ 404.1520(a)(4)(i)-(v), 404.1594. The evaluation may be

concluded at any step in the process if the ALJ determines that

the claimant is or is not disabled. Id. § 404.1520(a)(4).

     The steps are: (1) if the applicant is engaged in
     substantial gainful work activity, the application is
     denied; (2) if the applicant does not have, or has not
     had within the relevant time period, a severe
     impairment or combination of impairments, the
     application is denied; (3) if the impairment meets the
     conditions for one of the “listed” impairments in the
     Social Security regulations, then the application is

                                   18
      Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 19 of 29



      granted; (4) if the applicant’s [RFC] is such that he
      or she can still perform past relevant work, then the
      application is denied; (5) if the applicant, given his
      or her [RFC], education, work experience, and age, is
      unable to do any other work, the application is
      granted.

Seavey v. Barnhart, 276 F.3d 1, 5 (1st Cir. 2001) (citing 20

C.F.R. § 416.920).

II.   Standard of Review
      Under the Social Security Act, this Court has the “power to

enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.” Id. at 8 (quoting 42 U.S.C. § 405(g)).

This Court must determine whether the agency’s decision “is

supported by substantial evidence and whether the correct legal

standard was used.” Id. at 9.

      For findings of fact, the substantial evidence standard is

“not high” and requires only “such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)

(quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

“[T]hough certainly ‘more than a scintilla’ of evidence is

required to meet the benchmark, a preponderance of evidence is

not.” Purdy v. Berryhill, 887 F.3d 7, 13 (1st Cir. 2018)

(quoting Bath Iron Works Corp. v. U.S. Dep’t of Labor, 336 F.3d

51, 56 (1st Cir. 2003)). “[I]t is the province of the ALJ, not

                                    19
     Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 20 of 29



the Court, to find facts, decide issues of credibility, draw

inferences from the record, and resolve conflicts in the

evidence.” Johnson v. Colvin, 204 F. Supp. 3d 396, 407 (D. Mass.

2016).

    The Court may set aside a decision where the ALJ’s factual

findings were “derived by ignoring evidence. . . or judging

matters entrusted to experts.” Nguyen v. Chater, 172 F.3d 31, 35

(1st Cir. 1999). The Court examines the record in its entirety

to determine the weight and “substantiality” of the evidence.

Rohrberg v. Apfel, 26 F. Supp. 2d 303, 306 (D. Mass. 1998).

    The Court reviews the ALJ’s conclusions of law de novo.

Ward v. Comm’r of Soc. Sec., 211 F.3d 652, 655 (1st Cir. 2000).

“Failure of the [ALJ] to apply the correct legal standards as

promulgated by the regulations or failure to provide the

reviewing court with the sufficient basis to determine that the

[ALJ] applied the correct legal standards are grounds for

reversal.” Weiler v. Shalala, 922 F. Supp. 689, 694 (D. Mass.

1996) (citing Wiggins v. Schweiker, 679 F.2d 1387, 1389 (11th

Cir. 1982)). Where application of the correct legal standard

could support a different conclusion, the agency’s decision must

be remanded. See Ward, 211 F.3d at 656 (citing Schaal v. Apfel,

134 F.3d 496, 504 (2d Cir. 1998)).




                                   20
        Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 21 of 29



                                  ANALYSIS

     Plaintiff argues this Court should reverse the

Commissioner’s denial of disability benefits because the ALJ

erred in two ways: (1) the ALJ based his determination of

Plaintiff’s mental residual functional capacity on his own

interpretation of medical information, and (2) the ALJ failed to

consider the vocational expert affidavit submitted by the

Plaintiff post-hearing. The Court addresses each argument in

turn.

I.   Mental RFC Determination

     Plaintiff argues the ALJ improperly relied on his own lay

interpretation of the medical evidence because the ALJ gave only

partial weight to the opinion of Dr. Sokol and disregarded the

opinion of Augusta Rosenthal. Plaintiff argues the ALJ erred by

rejecting the parts of Dr. Sokol’s opinion that described

Plaintiff’s limitations and by relying on no other medical

opinion. Plaintiff also asserts that other evidence on the

record supports the Sokol opinion. Defendant responds that the

ALJ properly assessed the medical record in the relevant period

which showed the Plaintiff improved with medication.

     Where no functional assessment of Plaintiff’s capacity

exists in the record, the court should perform a "qualitative

assessment of the medical evidence that was before the

ALJ." Manso-Pizarro v. Sec'y of Health & Human Servs., 76 F.3d

                                      21
     Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 22 of 29



15, 17 (1st Cir. 1996). The court may uphold the ALJ’s finding

where the “evidence suggests a relatively mild

physical impairment posing, to the layperson's eye, no

significant exertional restriction.” Id. at 17-18 (remanding for

additional evidence of functional capacity where treatment

records showed worsened condition and abnormal test results);

Perez v. Sec'y of Health & Human Servs., 958 F.2d 445, 446-47

(1st Cir. 1991) (affirming despite lack of functional assessment

where treatment records showed neurological condition “within

normal limits”); Arruda v. Barnhart, 314 F. Supp. 2d 52, 72 (D.

Mass. 2004) (affirming where ALJ afforded medical opinion little

weight given physical therapy notes citing weight loss and

inferences drawn from daily activities).

    There is no functional assessment of Plaintiff’s mental

capacities between January and June 2014 on the record. The only

evidence predating June 2014 are records from Plaintiff’s

primary care physician noting Plaintiff’s symptoms improved with

medication. The state agency’s consulting physician had

insufficient records to determine a mental residual functional

capacity assessment. Plaintiff’s EEG from July 2014 was normal,

and brain scans in August 2014 showed no recent changes. The

only medical opinion is that of Dr. Sokol, who performed a one-

time examination, in November 2014. Dr. Sokol noted severe

limitations based on the interview but did not assess

                                   22
     Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 23 of 29



Plaintiff’s medical records. The Rosenthal opinion was not

completed until April 15, 2016 and was based on impressions

since February of 2016. Dr. Dorn performed formal psychological

testing showing a mild cognitive disorder, but not until 2018.

     To support her argument, Plaintiff cites Oliveras v. Comm'r

of Soc. Sec., 354 F. Supp. 3d 84, 91 (D. Mass. 2019) (remanding

where the RFC assessment was ”not tethered to any medical

opinions in the record that the ALJ did not reject”). In

Oliveras, however, the record contained at least four medical

opinions and the ALJ rejected each in favor of the ALJ’s own

interpretation of the record. See id. at 91-92. Here, the ALJ

permissibly gave partial weight to Dr. Sokol’s evaluation in

light of Plaintiff’s treatment records from her medical provider

during the relevant time period. Accordingly, the ALJ’s

determination is supported by substantial evidence on the

record.

     Separately, Plaintiff argues the ALJ should have credited

the opinion of Augusta Rosenthal, a licensed clinical social

worker, dated April 15, 2016. The opinions of therapists are

“other medical sources,” for which the administrative law judge

has the discretion to assign weight. 20 CFR § 404.1513(d); Taylor

v. Astrue, 899 F. Supp. 2d 83, 88 (D. Mass. 2012). The ALJ may

not ignore the other medical source or fail to adequately



                                   23
      Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 24 of 29



explain the weight given to the evidence. Taylor, 899 F. Supp.

2d at 88.

      The ALJ did not credit this opinion because it was a non-

medical opinion and Rosenthal treated Plaintiff beginning in

February 2016, nearly two years after the relevant time period.

Even if the ALJ may not discredit an opinion solely because the

source is non-medical, here the ALJ permissibly concluded the

opinion offered little probative value because of its timing.

II.   Vocational Expert Testimony

      A reviewing court must determine whether vocational expert

(VE) testimony is supported by substantial evidence. Biestek,

139 S. Ct. at 1155-56. Testimony that is “feeble, or

contradicted,” may not “clear the substantial-evidence bar.” Id.

      Here, Plaintiff argues that the ALJ committed reversible

error by failing to consider challenges to the VE testimony

raised by the Meuse affidavit. The Court agrees and finds that

remand is warranted because the ALJ’s Step 5 analysis failed to

consider evidence that the VE testimony was either flawed or

incomplete for the reasons set forth in the Meuse affidavit. Cf.

Purdy, 887 F.3d at 16 (affirming methodology of vocational

expert where no contradictory evidence appeared on the record).

      First, the VE failed to properly account for the

Plaintiff’s inability to stand or walk for more than four hours

in a day. The VE testified that a person with such limitations

                                    24
     Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 25 of 29



could perform the jobs of electrical assembler, sealing machine

operator, or inspector. However, each of those positions is

classified as “light work” which, under SSA regulations,

“requires standing or walking, off and on, for a total of

approximately 6 hours of an 8-hour workday.” See Dkt. No. 12-13

at 23-24 (citing Social Security Ruling 83-10).

    Instead of identifying jobs within the DOT suited to

Plaintiff’s four-hour limitation on standing or walking, the VE

simply reduced the number of identified light work jobs by half.

The VE provided no substantive explanation for this methodology,

but rather stated the alteration was based on his “experience,

working in [his] own private practice and hearing testimony” in

disability cases. Dkt. No. 12-9 at 79. This ipse dixit without

any apparent methodology does not constitute substantial

evidence. The ALJ’s opinion likewise did not identify a

“reasonable explanation for [the] conflict[] between

occupational evidence provided by [the VE] and information in

the [DOT].” See Social Security Ruling 00-4p, 65 Fed. Reg.

75759-01 (2000).

    Plaintiff argues that the VE must have reclassified the

exertional levels of the DOT listings or assumed that employer

accommodations would be available. Neither approach is

permissible. See id. (providing that “the regulatory definitions

of exertional level are controlling,” such that the ALJ may not

                                   25
     Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 26 of 29



rely on a VE’s testimony that an occupation falls under a

different exertional level than its DOT listing); Cleveland v.

Policy Mgm’t Sys. Corp., 526 U.S. 795, 803 (1999) (“[W]hen the

SSA determines whether an individual is disabled for SSDI

purposes, it does not take the possibility of ‘reasonable

accommodation’ into account.”). The record provides no basis for

the Court to assess this argument or to otherwise assess how the

VE reached the estimates.

    Without the benefit of the VE or the ALJ’s reasoning, the

Court cannot conclude that the Administration met its burden

during the Step 5 analysis. See Gross v. Colvin, 213 F. Supp. 3d

229, 235-36 (D. Mass. 2016) (remanding due to “lack of clarity

as to [VE’s] methodology” where VE “stated that his testimony

was based on his education, experience, and training [but] did

not provide a specific calculus for how he estimated the jobs

available when considering [the plaintiff’s] specific exertional

limits”); see also Baillargeon v. Berryhill, 359 F. Supp. 3d

172, 184 (D.N.H. 2019) (“[The] Commissioner has not produced

adequate testimony from a VE that explains how any of the three

light-duty jobs she identified can be performed by a person who

cannot walk/stand for more than four hours in an eight-hour

day . . . Accordingly, a remand is required.”). Cf. Vasquez v.

Sec’y of Health and Human Servs., 683 F.2d 1, 5 (1st Cir. 1982)

(remanding “because of the lack of specific findings and the

                                   26
     Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 27 of 29



genuine possibility that the ALJ adopted a position contrary to

that of” agency regulations); Lefebvre v. Saul, 411 F. Supp. 3d

173, 181 (D. Mass. 2019) (remanding due to “unresolved

discrepancies between [the VE’s] testimony and the DOT,” and

noting that “the Commission bears the burden at Step 5”).

    The Meuse affidavit also raised legitimate challenges to

the VE’s job estimates. At the hearing, the VE testified that

his estimates were “congruent with today’s job market” and

“essentially” had not changed since they were described in the

DOT, based on “labor market surveys” he had completed. Dkt. No.

12-9 at 76-77. In contrast, Meuse opined that the jobs

identified by the VE either no longer exist in significant

numbers or have evolved to require increased skill. For example,

the DOT’s description of electrical assemblers was last updated

in 1988, more than 30 years ago. Dkt. No. 12-13 at 25.

Furthermore, Meuse presented evidence that electrical assembler

and inspector positions require increased skill levels as

compared to when the DOT listings were last updated.

Consequently, Meuse opined that a worker limited to simple tasks

would not be able to perform those jobs today. Social Security

regulations recognize that a “gradual change occurs in most jobs

so that after 15 years it is no longer realistic to expect that

skills and abilities acquired in a job done then continue to

apply.” 20 C.F.R. § 404.1565(a). “Courts have repeatedly

                                   27
     Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 28 of 29



expressed concern about a hearing officer’s reliance on

obviously outdated [DOT] occupations at step five.” Sinclair v.

Berryhill, 266 F. Supp. 3d 545, 558 (D. Mass. 2017) (remanding

where VE’s testimony “overlook[ed] the reality that jobs have

changed over the past forty years”).

    The ALJ did not address these serious challenges to the

VE’s testimony. Rather, the ALJ simply stated that the Meuse

affidavit was not persuasive, noting Meuse was “retained for the

purpose of supporting” the Plaintiff’s claim. Dkt. No. 12-9 at

14. The fact that Meuse was retained by the Plaintiff does not

provide adequate grounds for rejecting the arguments raised in

the affidavit. Social Security regulations explicitly recognize

a party’s right to submit rebuttal evidence after a hearing. See

Social Security Regulation 96-9p n.8, 1996 WL 374185 (“Whenever

a [vocational expert] is used, the individual has the right to

review and respond to the VE evidence prior to the issuance of a

decision.”); Oliveras, 354 F. Supp. 3d at 95 (“[A]n ALJ may not

simply ignore evidence because it is favorable to a claimant.”).

Cf. Gonzalez Perez v. Sec’y of Health & Human Servs., 812 F.2d

747, 749 (1st Cir. 1987) (per curiam) (“Something more

substantive than just the timing and impetus of medical reports

obtained after a claim is filed must support an ALJ’s decision

to discredit them.”). Here, the ALJ’s opinion did not include

any explanation that “a reasonable mind might accept as adequate

                                   28
     Case 1:19-cv-11594-PBS Document 22 Filed 06/11/20 Page 29 of 29



to support” rejection of the Meuse affidavit. See Biestek, 139

S. Ct. at 1155 (citation omitted). Accordingly, remand is

warranted.

                                 ORDER

    For the reasons above, the Court DENIES the Government’s

motion to affirm the Commissioner’s decision (Dkt. No. 19) and

ALLOWS Plaintiff’s motion to remand (Dkt. No. 14).



SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   29
